Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
This action is in response to the application filed on 4/8/2022. 
Claims 1-10 are pending and examined below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:	
Group I: Claims 1-4, drawn to drawn to a method for automatically identifying a parking space for a vehicle and a charge associated therewith, comprising: defining a plurality of parking spaces for corresponding physical spaces, each of the plurality of parking spaces being defined as a set of polygons including a plurality of polygons, each of the plurality of polygons having at least one set of geo-location coordinates corresponding to a real location in the corresponding physical parking space; at a mobile computing device, under control of mobile computing device executing a parking application program, loading a localized map of the parking spaces based on a present location of the mobile computing device, the map including the set of polygons for each parking space in the localized map; comparing the present location of a vehicle in which the mobile computing device is located with the geo-location coordinates of the plurality of abutting polygons for the plurality of parking spaces; determining that the vehicle is presently in one of the plurality of parking spaces based on a correlation between the present location of the vehicle and the at least one set of geo-location coordinates of the plurality of abutting polygons of the one of the plurality of parking spaces; and determining a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces, which classified in class 340, subclass 933.
Group II: Claims 5-6, drawn to a method for deterring a road usage charge, comprising: loading, at a mobile computing device, a roadway map including public roadways defined by geo-location coordinates; tracking a total distance travelled by a vehicle in which the mobile computing device is located; determining a distance travelled by the vehicle on roadways not included as public roadways in the roadway map; and determining a road usage distance by subtracting the distance travelled by the vehicle on the roadways not included as public roadways in the roadway map from the total distance travelled by the vehicle; and determining a road usage charge based on the road usage distance, which classified in class 701, subclass 400.
Group III: Claims 7-9, drawn to a method for determination of a vehicle entering a high occupancy vehicle (HOV) express lane entrance, comprising: determining, at a mobile computing device operating a tolling application and located in the vehicle, that the vehicle has entered a roadway having a HOV lane; detecting, based on one of an output of an inertial measurement system or a GPS bearing of the mobile computing device, at least one lane change in a direction of the HOV lane; and determining, based on the at least one lane change, that the vehicle is in the HOV lane, which classified in class 707, subclass 754.
Group IV: Claim 10, drawn to a method for automatically identifying a parking space for a vehicle to receive a delivery at the parking space, comprising: defining, for each of a plurality of physical parking spaces, at least one location polygon, each location polygon having at least one set of geo-location coordinates corresponding to a real location in the corresponding physical space; loading, at a mobile computing device operating a parking application program, a map of the physical parking spaces comprised of the at least one location polygon; comparing a present location of the mobile computing device to the geolocation coordinates of the at least one location polygon; determining that the mobile computing device is presently in the physical parking space based on the comparing of the present location of the mobile computing device and the geo-location coordinates of the at least one location polygon; and transmitting, by the mobile computing device, to an entity associated with the physical parking space, that the vehicle is presently in the physical parking space, which classified in class 340, subclass 928.
Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, subcombinations I, II, III and IV have separate utility such as: defining a plurality of parking spaces for corresponding physical spaces, each of the plurality of parking spaces being defined as a set of polygons including a plurality of polygons, each of the plurality of polygons having at least one set of geo-location coordinates corresponding to a real location in the corresponding physical parking space; at a mobile computing device, under control of mobile computing device executing a parking application program, loading a localized map of the parking spaces based on a present location of the mobile computing device, the map including the set of polygons for each parking space in the localized map; comparing the present location of a vehicle in which the mobile computing device is located with the geo-location coordinates of the plurality of abutting polygons for the plurality of parking spaces; determining that the vehicle is presently in one of the plurality of parking spaces based on a correlation between the present location of the vehicle and the at least one set of geo-location coordinates of the plurality of abutting polygons of the one of the plurality of parking spaces; and determining a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces; loading, at a mobile computing device, a roadway map including public roadways defined by geo-location coordinates; tracking a total distance travelled by a vehicle in which the mobile computing device is located; determining a distance travelled by the vehicle on roadways not included as public roadways in the roadway map; and determining a road usage distance by subtracting the distance travelled by the vehicle on the roadways not included as public roadways in the roadway map from the total distance travelled by the vehicle; and determining a road usage charge based on the road usage distance; determining, at a mobile computing device operating a tolling application and located in the vehicle, that the vehicle has entered a roadway having a HOV lane; detecting, based on one of an output of an inertial measurement system or a GPS bearing of the mobile computing device, at least one lane change in a direction of the HOV lane; and determining, based on the at least one lane change, that the vehicle is in the HOV lane; defining, for each of a plurality of physical parking spaces, at least one location polygon, each location polygon having at least one set of geo-location coordinates corresponding to a real location in the corresponding physical space; loading, at a mobile computing device operating a parking application program, a map of the physical parking spaces comprised of the at least one location polygon; comparing a present location of the mobile computing device to the geolocation coordinates of the at least one location polygon; determining that the mobile computing device is presently in the physical parking space based on the comparing of the present location of the mobile computing device and the geo-location coordinates of the at least one location polygon; and transmitting, by the mobile computing device, to an entity associated with the physical parking space, that the vehicle is presently in the physical parking space.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, such as different classes/subclasses, electronic resources, and keywords.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694